PAT CANNON, Circuit Judge.
The record on appeal, briefs and arguments of counsel having been studied and considered, the court finds that the issue on appeal is—
Must a complaint seeking judgment in damages for goods sold and delivered and not paid for have attached to it not only-invoice descriptions, but descriptions of the type and amount of goods actually sold and delivered, in order to state a cause of action or comply with the 1954 rules of civil procedure?
Appellant cites Moore v. Boyd (Fla.), 62 So. 2d 427, in support of his contention that a detailed description of the actual goods in question must be attached to the complaint. However, Moore v. Boyd arose under the prior rules of procedure and the specific requirement for attaching such a description of goods has been eliminated in the 1954 rules of civil procedure, and therefore, is no longer required.
It otherwise appearing that the procedure followed in the civil court of récord was correct, its judgment is affirmed in every respect.